Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Little appeals the district court’s order granting Defendant’s motion for judgment on the pleadings in Little’s action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record, the briefs filed by the parties, and the district court’s order, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Little v. Hook Tire & Serv., Inc., No. 3:13-cv-00521-FDW-DCK, 2014 WL 991967 (W.D.N.C. Mar. 13, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.